In this proceeding for an order of prohibition, we may not pass upon the question whether in every instance the court correctly construed the procedural provisions of the statutes or ruled correctly upon objections or challenges. A majority of the court agree that the court did not act in excess of its jurisdiction.
The majority agree, too, that the word "case" as used in subdivision 6 of section 239 of the Code of Criminal Procedure embraces an investigation like that here in question. Where challenges by the People of individual jurors for bias under subdivision 6 of section 239 are sustained the challenged jurors cannot take part in the investigation ordered by the Governor.
The order should be affirmed.